O’BRIEN, Judge,
concurring.
I concur in the result reached by the majority; however, I cannot join in its rationale.
In Commonwealth v. Cummings, 466 Pa. 332, 353 A.2d 381 (Filed March 17, 1976), the court stated:
“. . . This court has consistently held that when a defendant takes the stand and reiterates the factual narrative contained in a confession claimed to be invalid— whether for constitutional infirmities or because of violation of Rule 130, Pa.R.Crim.P. 19 P.S. (1975 Pamphlet)— the admission into evidence of the alleged illegal formal confession, if error at all, is harmless error beyond a reasonable doubt. See Commonwealth v. Saunders, 459 Pa. 677, 331 A.2d 193 (1975); Commonwealth v. Brittain, 455 Pa. 562, 317 A.2d 219 (1974).”
See also Commonwealth v. Hart, 471 Pa. 271, 370 A.2d 298 (1977). As the majority points out:
“. . . Every material fact in the challenged statement had been admitted by appellant on direct examina*312tion before the challenged statement was introduced.
I would affirm the judgment of sentence.
POMEROY, J., joins in this concurring opinion.